Mahlon A. Martin, Director Department of Finance and Administration P. O. Box 3278 Little Rock, Arkansas 72203
Dear Mr. Martin:
This is in response to your request for an interpretation of "other tax supported institutions" referred to in Act 44  of 1968 as amended by Act 50 of 1972.  As you noted in your opinion request, the phrase appears in the following context:  "All State Agencies, Boards, Commissions, Departments, and County, Municipal, or other tax supported institutions are authorized to utilize the services of the Marketing and Redistribution section of the Department of Finance and Administration."  Ark. Stat. Ann. 5-812 (Repl. 1976).
As explanation for your request, you mention the possibility that a quorum court of a county government could appropriate some nominal amount to a non-profit civic organization to allow that organization to make use of the services of Marketing and Redistribution.  More specifically, when reference is made to Marketing and Redistribution we are generally talking about the State Surplus Property Program.
We regret to inform you that our research has failed to turn up any specific definition of "tax supported institutions." Reference has been made to a number of legal encyclopedias and dictionaries, none of which single out this concept for specialized treatment.  We also hesitate to attempt an exhaustive list of organizations which might qualify as political subdivisions and thus be eligible to participate in the surplus property program as tax supported institutions. Common sense, however, would indicate that the example you have provided in your opinion request would be an abuse of the surplus property program. We remind that any organization attempting to avail itself of the advantages of the State Surplus Property Program would have the burden of convincing a court of competent jurisdiction that a Department of Finance [and] Administration determination was erroneous.
Another possible disposition of your inquiry would be to refer to Ark. Stat. Ann. 12-2901 (Repl. 1979) which imparts sovereign immunity on political subdivisions within the State of Arkansas. The list included in this act encompasses counties, municipal corporations, school districts, special improvement districts and all other political subdivisions of the State.  Obviously, however, this approach leads to the need to define all other political subdivisions.
Because of the obvious confusion in compiling an exhaustive list of "other tax supported institutions," this Office would recommend, pursuant to Ark. Stat. Ann.  5-814 (Repl. 1976), that the Department of Finance and Administration "promulgate reasonable rules and regulations" which would include a definition of "other tax supported institutions."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.